

Exhibit 10(ll)


THIRD AMENDED TENET HEALTHCARE CORPORATION
ANNUAL INCENTIVE PLAN
(As Amended and Restated Effective March 16, 2017)
1.
Purpose

The purpose of this Tenet Healthcare Corporation Annual Incentive Plan is to
provide incentives to enhance shareholder value and promote the attainment of
significant business objectives of the Company by basing a portion of selected
Employees’ compensation on the achievement of financial, business and other
performance criteria. This Plan is intended to permit the payment of amounts
that may qualify as performance-based compensation under Section 162(m) of the
Code.
2.
Definitions

(a)
“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with, the Company, or an entity that is otherwise closely
connected to the Company, as determined by the Committee.

(b)
“Award” means any annual incentive award, payable in cash, made under the Plan,
which award may be based on (1) the change (measured as a percentage or an
amount) in any one or more Performance Criteria from one measurement period to
another, (2) the difference (measured as a percentage or an amount) between (A)
a specified target or budget amount of any one or more Performance Criteria and
(B) the actual amount of such Performance Criteria, during any measurement
period, (3) the extent to which a specified target or budget amount for any one
or more Performance Criteria is met or exceeded during any measurement period,
(4) the attained level (measured as a percentage or an amount) of any one or
more Performance Criteria relative to a designated comparison group of companies
or published or special index during any measurement period; or (5) any other
award, including a discretionary award, that may be paid from time to time under
the Plan.

(c)
“Award Schedule” means the Award Schedule established pursuant to Section 5.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Business Unit” means any existing or future facility, region, division, group,
subsidiary or other unit within the Company.

(f)
“Cause” means

(A) when used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in Section
2.1(f)(2) of the ESP.
(B) when used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period:
(i) For any Participant who is a “Covered Executive” under the ESP, the same
meaning as set forth in Section 2.1(f)(1) of the ESP.
(ii) For any Participant who is not a “Covered Executive” under the ESP, “Cause”
shall mean a Participant’s:
(1)    Dishonesty;


1

--------------------------------------------------------------------------------




(2)    Fraud;
(3)    Willful misconduct;
(4)    Breach of fiduciary duty;
(5)    Conflict of interest;
(6)    Commission of a felony;
(7)    Material failure or refusal to perform his or her job duties in
accordance with Company policies;
(8)    Material violation of Company policy that causes harm to the Company or
an Affiliate;
(9)    Other wrongful conduct of a similar nature and degree; or
(10)    Sustained unsatisfactory performance which is not improved after
Participant has been provided with a reasonable opportunity to improve his or
her performance in accordance with the Company’s standard policies and
procedures.
(C) A Participant will not be deemed to have been terminated for Cause pursuant
to Section 2(f)(A) or 2(f)(B) above, as applicable, unless and until there has
been delivered to the Participant written notice that the Participant has
engaged in conduct constituting Cause. The determination of Cause will be made
by the Committee with respect to any Participant who is employed as the Chief
Executive Officer of the Company (“CEO”), by the CEO (or an individual acting in
such capacity or possessing such authority on an interim basis) with respect to
any Participant who is employed as the Chief Operating Officer of the Company
(the “COO”), the Chief Financial Officer of the Company (the “CFO”), the General
Counsel of the Company (“GC”), an Executive Vice President (“EVP”) of the
Company, a Senior Vice President or the equivalent thereof of the Company
(collectively “SVP”) or a Vice President of the Company (“VP”) and by the COO
(or an individual acting in such capacity or possessing such authority on an
interim basis) with respect to any Participant who is employed as a Hospital
Chief Executive Officer (“Hospital CEO”) or any other Participants. A
Participant who receives written notice that he has engaged in conduct
constituting Cause will be given the opportunity to be heard (either in person
or in writing as mutually agreed to by the Participant and the Committee, CEO or
COO, as applicable) for the purpose of considering whether Cause exists. If it
is determined either at or following such hearing that Cause exists, the
Participant will be notified in writing of such determination within five (5)
business days. If the Participant disagrees with such determination, the
Participant may file a claim contesting such determination pursuant to the Tenet
Open Door Policy and Fair Treatment Process within thirty (30) days after his
receipt of such written determination finding that Cause exists.
(g)
“Change of Control” has the same meaning as set forth in the definition of
“Change of Control” in the ESP.

(h)
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute and the regulations promulgated thereunder, as it or they may be amended
from time to time.

(i)
“Code Section 162(m) Award” means an Award intended to satisfy the requirements
of Code Section 162(m) and designated as such in an Award Agreement.



2

--------------------------------------------------------------------------------




(j)
“Committee” means the Human Resources Committee of the Board or any subcommittee
thereof formed by the Human Resources Committee for the purpose of acting as the
Committee hereunder (to the extent consistent with Section 162(m) of the Code).

(k)
“Company” means Tenet Healthcare Corporation, a Nevada corporation.

(l)
“Covered Employee” means a “covered employee” within the meaning of Code Section
162(m)(3) or a person designated as a Covered Employee by the Committee.

(m)
“Employee” means any executive officer or other employee of the Company, or of
any of its Business Units.

(n)
“ESP” means the Tenet Executive Severance Plan, as amended or restated from time
to time.

(o)
“Good Reason” means:

(1) When used in connection with a Qualifying Termination occurring during a
Participant’s Protection Period, the same meaning as set forth in Section
2.1(x)(2) of the ESP.
(2) When used in connection with a Qualifying Termination not occurring during a
Participant’s Protection Period, for any Participant who is a “Covered
Executive” under the ESP, the same meaning as set forth in Section 2.1(x)(1) of
the ESP.
(3) For purposes of this Section 2(o), references to “Employer” in the ESP with
respect to any Participant means the Company or an Affiliate employing such
Participant.
(p)
“Participant” means any Employee selected to receive an Award pursuant to the
Plan for any Year or other measurement period.

(q)
“Performance Criterion” and “Performance Criteria” means any one or more of the
following performance measures, or derivations of such performance measures,
taken alone or in conjunction with each other, each of which may be adjusted by
the Committee to exclude the before-tax or after-tax effects of any significant
acquisitions or dispositions not included in the calculations made in connection
with setting the Performance Criterion or Performance Criteria for the related
Award:

(1)
Code Section 162(m) Awards. For Code Section 162(m) Awards, any of the following
criteria, as determined by the Committee:

(A)
Basic or diluted earnings per share of common stock, which may be calculated (i)
as income calculated in accordance with Section 2(q)(1)(D), divided by (x) the
weighted average number of shares, in the case of basic earnings per share, and
(y) the weighted average number of shares and share equivalents of common stock,
in the case of diluted earnings per share, or (ii) using such other method as
may be specified by the Committee;

(B)
Cash flow, which may be calculated or measured in any manner specified by the
Committee;

(C)
Economic value added, which is (i) after-tax operating profit less the annual
total cost of capital, or (ii) may be calculated or measured in any other method
specified by the Committee;



3

--------------------------------------------------------------------------------




(D)
Income, which may include, without limitation, net income, operating income,
expense control measures, or other derivations of income, and which and may be
calculated or measured (i) before or after income taxes, including or excluding
interest, depreciation and amortization, minority interests, material items that
are unusual in nature or infrequently occurring, discontinued operations, the
cumulative effect of changes in accounting policies and the effects of any tax
law changes; or (ii) using such other method as may be specified by the
Committee;

(E)
Volume measures (e.g., admissions or visits) calculated or measured in any
manner specified by the Committee;

(F)
Quality of service and/or patient care, which may be measured by (i) the extent
to which the Company achieves pre-set quality objectives including, without
limitation, patient, physician and/or employee satisfaction objectives, or (ii)
such other method as may be specified by the Committee;

(G)
Business performance or return measures (including, but not limited to, market
share, debt reduction, return on assets, capital, equity, or sales), which may
be calculated or measured in any manner specified by the Committee;

(H)
The price of the Company’s common or preferred stock (including, but not limited
to, growth measures and total shareholder return), which may be calculated or
measured in any manner specified by the Committee; or

(I)
Any of the above Performance Criteria, applied to either the Company as a whole
or any Business Unit, determined on an absolute or relative basis or as compared
to the performance of a published or special index deemed applicable by the
Committee including, but not limited to, the Russell 3000 Index or another group
of companies deemed by the Committee to be comparable to the Company.

(2)
Non-Code Section 162(m) Awards. Except for Code Section 162(m) Awards, any other
criteria related to performance, including the performance of one or more of the
Business Units, individual performance or any other category of performance
selected by the Committee.

(r)
“Performance Goals” means the performance objectives with respect to one
Performance Criterion or two or more Performance Criteria established by the
Committee for the purpose of determining whether, and the extent to which,
payments will be made for that Year or other measurement period with respect to
an Award under the Plan.

(s)
“Plan” means the Tenet Healthcare Corporation Annual Incentive Plan as set forth
herein, as it has been or may be amended and/or restated from time to time.

(t)
“Protection Period” means:

(A) with respect to Participants who are not eligible to participate in the ESP,
the period beginning on the date of the Change in Control and ending twenty-four
(24) months following the occurrence of a Change in Control; and
(B) with respect to Participants who are eligible to participate in the ESP, the
same period as set forth in the ESP, and as it may be amended from time to time.


4

--------------------------------------------------------------------------------




(u)
“Qualifying Termination” means a Participant’s “separation from service” (within
the meaning of Section 409A of the Code) by reason of:

(A) the involuntary termination of a Participant’s employment by the Company (or
Subsidiary) without Cause, or
(B) the Participant’s resignation from the employment of the Company (or
Subsidiary) for Good Reason;
provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of a Subsidiary or an Affiliate with respect to a Participant
employed by such Subsidiary or an Affiliate who is offered a comparable position
with the purchaser and either declines or accepts such position.
(v)
“RPAC” means the Retirement Plans Administration Committee of the Company.

(w)
“Scheduled Payment Date” means the Year after the Year in which a measurement
period (including a measurement period that coincides with a Year) ends with
respect to which a Participant has met the applicable Performance Goals
entitling such Participant to receive an Award under this Plan.

(x)
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the relevant time each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

(y)
“Target Award” means the amount, which may be expressed as a dollar amount or as
a percentage of a Participant’s salary, payable to a Participant when actual
performance with respect to any one Performance Criterion or any two or more
Performance Criteria equals the Performance Goals for that Performance Criterion
or those Performance Criteria established by the Committee.

(z)
“Year” means the Company’s fiscal year.

3.
Administration

(a)
Appointment of Committee. The Plan shall be administered by the Committee, which
will consist of two or more persons (1) who satisfy the requirement of a
“nonemployee director” for purposes of Rule 16b-3 under the Securities Exchange
Act of 1934, and (2) who satisfy the requirements of an “outside director” for
purposes of Code Section 162(m). The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among persons who receive
or are eligible to receive Awards under the Plan, whether or not any Awards are
the same or such persons are similarly situated. Without limiting the generality
of the foregoing, the Committee will be entitled, among other things, to make
non-uniform and selective determinations and to establish non-uniform and
selective Performance Criterion, Performance Criteria, Performance Goals, the
weightings thereof, and Target Awards. Whenever the Plan refers to a
determination being made by the Committee, it shall be deemed to mean a
determination by the Committee in its sole discretion. Notwithstanding the
foregoing, to the extent consistent with Section 162(m) of the Code, the
Committee may delegate the responsibility for administering the Plan, subject to
such limitations as the Committee deems appropriate. All references in the Plan
to the “Committee” shall be, as applicable, to the Committee or any other
committee or officer to whom the Board or the Committee has delegated authority
to administer the Plan.

(b)
Code Section 162(m) Compliance. It is the intent of the Company that this Plan
and Code Section 162(m) Awards hereunder satisfy, and be interpreted in a manner
that satisfy, in the case of



5

--------------------------------------------------------------------------------




Participants who are or may be Covered Employees, the applicable requirements of
Code Section 162(m), including the administration requirement of Code Section
162(m)(4)(C), so that the Company’s tax deduction for remuneration in respect of
Code Section 162(m) Awards for services performed by such Covered Employees is
not disallowed in whole or in part by the operation of such Code section. If any
provision of this Plan would otherwise frustrate or conflict with the intent
expressed in this Section, that provision, to the extent possible, shall be
interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with such intent, such provision shall be
deemed void as applicable to Covered Employees with respect to whom such
conflict exists. Nothing herein shall be interpreted so as to preclude a
Participant who is or may be a Covered Employee from receiving an Award that is
not a Code Section 162(m) Award.
(c)
Discretion of Committee. The Committee shall have the discretion, subject to the
limitations described herein, including in Section 4 below relating to Code
162(m) Awards, to, among other actions, (1) determine the Plan Participants; (2)
determine who will be treated as a Covered Employee and designate whether an
Award will be a Code Section 162(m) Award; (3) determine the measurement period;
(4) determine Performance Criterion, Performance Criteria, Performance Goals and
Target Awards for each Year or other measurement period; (5) determine how
Performance Criteria will be calculated and/or adjusted; (6) establish an Award
Schedule; (7) establish performance thresholds for the payment of any Awards;
(8) determine whether and to what extent the Performance Goals have been met or
exceeded; (9) pay discretionary Awards, including awards from an exceptional
performance fund, as may be appropriate in order to assure the proper motivation
and retention of personnel and attainment of business goals; (10) make
adjustments to Performance Goals and thresholds; and (11) determine the total
amount of funds available for payment of Awards with respect to each Year or
other measurement period.

(d)
Authority of Committee. Subject to the provisions of the Plan, the Committee
shall be authorized to interpret the Plan, make, amend and rescind such rules as
it deems necessary for the proper administration of the Plan, make all other
determinations necessary or advisable for the administration of the Plan and
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems desirable to carry the
Plan into effect. Any action taken or determination made by the Committee shall
be conclusive and binding on all parties. In the event of any conflict between
an Award Schedule and the Plan, the terms of the Plan shall govern.

4.
Code Section 162(m) Awards

(a)
Conditions of Code Section 162(m) Awards. A Participant who is or may be a
Covered Employee may receive a Code Section 162(m) Award and/or an Award that is
not a Code Section 162(m) Award. Notwithstanding anything elsewhere in the Plan
to the contrary, as and to the extent required by Code Section 162(m), the grant
of a Code Section 162(m) Award to a Participant must state, in terms of an
objective formula or standard, the method of computing the amount of
compensation payable to each Covered Employee and must preclude discretion to
increase the amount of compensation payable that would otherwise be due upon
attainment of such goals. All determinations made by the Committee pursuant to
Section 3 above related to a Code Section 162(m) Award will be made in a timely
manner, as required by Code Section 162(m). An Award Schedule for a Covered
Employee shall set forth for each Code Section 162(m) Award, the terms and
conditions applicable to the Award, as determined by the Committee, not
inconsistent with the terms of the Plan, and shall specify that such Award is a
Code Section 162(m) Award. Before any Code Section 162(m) Award is paid, the
Committee shall certify that the Performance Goals and any other material terms
of such Award has been satisfied. Notwithstanding the foregoing, the Performance
Criteria with respect to Code Section 162(m) Awards shall be limited to the
Performance Criteria set forth in Section 2(q)(1).



6

--------------------------------------------------------------------------------




(b)
Adjustments for Material Changes. As and to the extent permitted by Code Section
162(m), in the event of (1) a change in corporate capitalization, a corporate
transaction or a complete or partial corporate liquidation, or (2) a natural
disaster or other significant unforeseen event that materially impacts the
operation of the Company, or (3) other material items that are treated under
generally accepted accounting principles as unusual in nature or infrequently
occurring, or (4) any material change in accounting policies or practices
affecting the Company and/or the Performance Goals, then, to the extent any of
the foregoing items or events was not anticipated at the time the Performance
Goals were established, the Committee may, based solely on objective criteria,
in each case appropriately adjust any evaluation of performance under such
Performance Goals so as to neutralize the effect of the item or event on the
applicable Award.

5.
Awards

The Committee may establish a Performance Criterion or two or more Performance
Criteria and Performance Goals for each Year or other measurement period. If the
Committee establishes two or more Performance Criteria, the Committee may in its
discretion determine the weight to be given to each Performance Criteria in
determining Awards. The Committee shall establish an Award Schedule for each
Participant for each Year, which Award Schedule shall set forth the Target Award
for such Participant payable at specified levels of performance, based on the
Performance Goal for each Performance Criterion and the weighting, if any,
established for such criterion. The Committee may vary the Performance Criteria,
Performance Goals and weightings, if any, from Participant to Participant, Award
to Award, Year to Year and measurement period to measurement period.
6.
Eligible Persons

Any Employee who is a key Employee in the judgment of the Committee shall be
eligible to be selected by the Committee to participate in the Plan. Board
members who are not Employees are not eligible to participate in the Plan. No
Employee shall have a right to be selected to participate in the Plan, or,
having once been selected, to be selected again, or, to continue as an Employee.
7.
Amount Available for Awards

The Committee shall determine the amount available for payment of Awards in any
Year or any other measurement period. Notwithstanding anything else in this Plan
to the contrary, the aggregate maximum amount that may be paid to a Participant
during any Year with respect to all Awards under the Plan shall be $10,000,000.
8.
Determination of Awards

(a)
Eligible Employees and Awards. The Committee shall select the Participants and
determine which Participants, if any, are to be treated as Covered Employees and
which Awards, if any, are to be Code Section 162(m) Awards. Except in the case
of Code Section 162(m) Awards, the Committee shall determine the actual Award to
each Participant for each Year or other measurement period, taking into
consideration, as it deems appropriate, the performance of the Company and/or a
Business Unit, as the case may be, for the Year or other measurement period in
relation to the Performance Goals theretofore established by the Committee, and
the performance of the respective Participants during the Year or other
measurement period. The fact that an Employee is selected as a Participant for
any Year or other measurement period shall not mean that such Employee
necessarily will receive an Award for that Year or other measurement period.
Notwithstanding any other provisions of the Plan to the contrary, the Committee
may make discretionary Awards as it sees fit under the Plan, except in the case
of Code Section 162(m) Awards, which may be adjusted only downward.



7

--------------------------------------------------------------------------------




(b)
Determination of Code Section 162(m) Awards. Code Section 162(m) Awards shall be
determined according to a Covered Employee’s Award Schedule based on the level
of performance achieved and such Covered Employee’s Target Award. All such
determinations regarding the achievement of Performance Goals and the
determination of actual Code Section 162(m) Awards will be made by the
Committee; provided, however, that the Committee may decrease or eliminate, but
not increase, the amount of the Code Section 162(m) Award that otherwise would
be payable under the Performance Goals established pursuant to the Plan.

9.
Distribution of Awards

Awards under the Plan for a particular Year or other measurement period shall be
paid on the Scheduled Payment Date with respect to such Year (or other
measurement period), unless the time of payment is otherwise specified in an
Award Schedule; provided, however, that any alternate time of payment provided
for in an Award Schedule must comply with the requirements of section 409A of
the Code.
10.
Repayment of Awards

To the extent permitted by governing law, the Board may require reimbursement to
the Company of Awards paid to any Participant who is a named executive officer,
within the meaning of Item 402(a)(3) of Regulation S-K under the Securities
Exchange Act of 1934, where (a) the payment was predicated in whole or in part
upon the achievement of certain financial results that were subsequently the
subject of a material restatement, (b) in the Board’s view the officer engaged
in fraud or misconduct that caused or partially caused the need for the
restatement, and (c) a lower Award payment would have been made to the officer
based upon the restated financial results.
In each such instance, the Company will, as directed by the Board and to the
extent practicable, seek to recover the amount by which the individual officer’s
Award for the relevant period exceeded the lower Award payment that would have
been made based on the restated financial results, plus a reasonable rate of
interest; provided that the Company will not seek to recover Awards paid more
than five years prior to the date the applicable restatement is disclosed.
The Company may seek reimbursement of Awards paid to any named executive
officer, as defined herein, after May 10, 2007, in other circumstances involving
fraud or misconduct by the named executive officer where the Board of Directors
determines that such fraud or misconduct caused substantial harm to the Company
even in the absence of a subsequent restatement of the Company’s financial
statements.
In addition, Awards paid under this Plan will be subject to recoupment in
accordance with any other recoupment policy that the Company adopts or is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or other applicable
law.
No recovery of compensation under this Section 10 will be an event giving rise
to a right to resign for “good reason” or “constructive termination” (or similar
term) under any Company plan or agreement with the Company.
11.
Termination of Employment

(a)
General Rule. Except as provided in Subsections (b) and (c) below, a Participant
must be actively employed by the Company on the date the amount payable with
respect to his/her Award is determined by the Committee (the “Determination
Date”) in order to be entitled to payment of any Award for that Year or other
measurement period. A Participant who terminates employment with the Company for
any reason other than the reasons set forth in Subsections (b) and (c) shall not
be entitled to receive any Award for the Year or other measurement period in
which such termination of employment occurs.



8

--------------------------------------------------------------------------------




(b)
Exception for a Termination of Employment by the Participant for Good Reason or
by the Company without Cause. In the event active employment of a Participant
shall be terminated before the Determination Date (1) by the Participant for
Good Reason or (2) by the Company without Cause, such Participant will receive a
portion of his/her Award for the Year (or other applicable measurement period),
calculated from the beginning of the Year (or other applicable measurement
period) through the date of such Participant’s termination of employment with
the Company, pro-rated as a fraction based on the full number of months worked
by the Participant for the Company or an Affiliate during the relevant
measurement period; provided, however, that in order to receive a pro-rata
portion of an Award under this Section 11(b), a Participant must meet the
Performance Criterion (or Performance Criteria) and/or Performance Goals
established by the Committee with respect to such Award for the period from the
beginning of the Year (or other applicable measuring period) through the date of
such Participant’s termination of employment with the Company; and provided,
further, that all Code Section 162(m) Awards will be subject to the requirements
of Section 162(m) of the Code.

(c)
Exception for a Termination of Employment due to Retirement. In the event of a
Participant’s retirement before the Determination Date, such Participant will
receive a portion of his/her Award for the Year (or other applicable measurement
period), calculated from the beginning of the Year (or other applicable
measurement period) through the date of such Participant’s termination of
employment with the Company, pro-rated as a fraction of based on the number of
full months worked by the Participant for the Company or an Affiliate during
such measurement period; provided, however, that in order to receive a pro-rata
portion of an Award under this Section 11(c), a Participant must meet the
Performance Criterion (or Performance Criteria) and/or Performance Goals
established by the Committee with respect to such Award for the period from the
beginning of the Year (or other applicable measuring period) through the date of
such Participant’s termination of employment with the Company; and provided,
further, that all Code Section 162(m) Awards will be subject to the requirements
of Section 162(m) of the Code. For purposes of this Section 11(c), a
“retirement” means a termination of employment by the Participant on or after
age 62.

12.
Miscellaneous

(a)
Nonassignability. No Award will be assignable or transferable without the
written consent of the Committee in its sole discretion, except by will or by
the laws of descent and distribution.

(b)
Withholding Taxes. Whenever payments under the Plan are to be made, the Company
will withhold therefrom an amount sufficient to satisfy any applicable
governmental withholding tax requirements related thereto.

(c)
Amendment or Termination of the Plan. The Committee may at any time amend,
suspend or discontinue the Plan, in whole or in part. The Committee may at any
time alter or amend any or all Award Schedules under the Plan to the extent
permitted by law. No such action may be effective with respect to any Code
Section 162(m) Award to any Covered Employee without approval of the Company’s
shareholders if such approval is required by Code Section 162(m)(4)(C).
Notwithstanding the foregoing, effective November 6, 2008, the RPAC has the
right to make non-material amendments to the Plan to comply with changes in the
law or to facilitate Plan administration; provided, however, that each such
proposed non-material amendment must be discussed with the Chairperson of the
Committee in order to determine whether such change would constitute a material
amendment to the Plan.

(d)
Other Payments or Awards. Nothing contained in the Plan will be deemed in any
way to limit or restrict the Company from making any Award or payment to any
person under any other plan, arrangement or understanding, whether now existing
or hereafter in effect.



9

--------------------------------------------------------------------------------




(e)
Payments to Other Persons. If payments are legally required to be made to any
person other than the person to whom any amount is available under the Plan,
payments will be made accordingly. Any such payment will be a complete discharge
of the liability of the Company.

(f)
Limits of Liability.

(1)
Any liability of the Company to any Participant with respect to an Award shall
be based solely upon the obligations, if any, created by the Plan and the Award
Schedule.

(2)
Neither the Company, nor any member of its Board or of the Committee, nor any
other person participating in any determination of any question under the Plan,
or in the interpretation, administration or application of the Plan, shall have
any liability to any party for any action taken or not taken in good faith under
the Plan.

(g)
Rights of Employees.

(1)
Status as an Employee eligible to receive an Award under the Plan shall not be
construed as a commitment that any Award will be made under this Plan to such
Employee or to other such Employees generally.

(2)
Nothing contained in this Plan or in any Award Schedule (or in any other
documents related to this Plan or to any Award or Award Schedule) shall confer
upon any Employee or Participant any right to continue in the employ or other
service of the Company or constitute a contract or limit in any way the right of
the Company to change such person’s compensation or other benefits or to
terminate the employment or other service of such person with or without cause.

(h)
Section Headings. The section headings contained herein are for the purposes of
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, will control.

(i)
Invalidity. If any term or provision contained herein will to any extent be
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.

(j)
Applicable Law. The Plan, Awards and Award Schedules and all actions taken
hereunder or thereunder shall be governed by, and construed in accordance with,
the laws of the state of Texas without regard to the conflict of law principles
thereof.

(k)
Compliance with Section 409A of the Code. The Plan is intended to be exempt from
or comply with section 409A of the Code and shall be administered in such a
manner and shall be construed and interpreted in accordance with such intent. To
the extent that an Award or the payment of such Award is subject to section 409A
of the Code, the Award shall be granted and paid in a manner that will comply
with section 409A of the Code, including regulations or other guidance issued
with respect thereto, except as otherwise determined by the Committee. Any
provision of this Plan that would cause the grant of an Award or the payment of
such Award to fail to satisfy section 409A of the Code may be amended, in the
discretion of the Committee, to comply with section 409A of the Code on a timely
basis, and may be amended on a retroactive basis, in accordance with regulations
and other guidance issued under section 409A of the Code.

(l)
Conflicts Between Plans. In the event that there is a conflict between a
provision of this Plan and the ESP, as then in effect, the terms of the ESP
shall control.



10

--------------------------------------------------------------------------------




(m)
Arbitration. In the event of a dispute arising under this Plan, a Participant or
the Company, as applicable, may submit a claim to a third party neutral
arbitrator. The arbitration will be conducted pursuant to the American
Arbitration Association (“AAA”) Rules on Employee Benefit Claims.

The arbitrator will be mutually selected by the Participant and the Company
and/or the RPAC from a list of arbitrators who are experienced in employee
compensation matters that is provided by the AAA. If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator. The arbitrator’s review
will be limited to interpretation of the Plan document in the context of the
particular facts involved. The Participant, the RPAC and the Company agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and capricious.
The Participant, the RPAC and the Company agree that the venue for the
arbitration will be in Dallas, Texas. The costs of arbitration will be paid by
the Company; the costs of legal representation for the Participant or witness
costs for the Participant will be borne by the Participant; provided, that, as
part of his award, the arbitrator may require the Company to reimburse the
Participant for all or a portion of such amounts.
The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions. The
arbitrator will resolve any discovery disputes by such pre‑hearing conferences
as may be needed. The Company, the RPAC and Participant agree that the
arbitrator will have the power of subpoena process as provided by law. 
Disagreements concerning the scope of depositions or document production, its
reasonableness and enforcement of discovery requests will be subject to
agreement by the Company and the Participant or will be resolved by the
arbitrator.  All discovery requests will be subject to the proprietary rights
and rights of privilege and other protections granted by applicable law to the
Company and the Participant and the arbitrator will adopt procedures to protect
such rights.  With respect to any dispute, the Company, the RPAC and the
Participant agree that all discovery activities will be expressly limited to
matters directly relevant to the dispute and the arbitrator will be required to
fully enforce this requirement.
The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in the Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.
(n)
Successors. All obligations of the Company under the Plan with respect to Awards
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all the business and/or assets of the
Company.



11